Citation Nr: 1622966	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2008 to April 2009.  Her awards and decorations include the National Defense service medal, Global War on Terrorism Service Medal, Iraq Campaign medal with Campaign Star, Army Service Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective September 2, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination for her PTSD in February 2011.  The examiner opined that the signs and symptoms associated with the Veteran's PTSD resulted in deficiencies in family relations, work, and mood, with no impairment with judgment or thinking.  Following the February 2011 examination, the Veteran indicated that her disability picture had worsened and that she was unable to obtain substantially gainful employment because of her disability.  See February 2012 statement in support of claim.  

Subsequently, the Veteran was afforded a VA examination in June 2012.  The examiner indicated that the Veteran had three axis I diagnoses: PTSD, bipolar disorder, and cannabis use disorder.  The examiner stated that it was possible to differentiate what symptoms are attributable to each diagnosis.  Specifically, the examiner found that anxiety, unease around people, fearfulness and emotional numbness, and irritability were related to the Veteran's PTSD.  Mood instability, manic energy, racing thoughts, and sleeplessness were found to be related to the Veteran's bipolar disorder.  

The Board notes that the examination report further indicates additional symptoms, different from those noted above, that apply to the all of the Veteran's diagnoses.  The examiner did not, however, note which of those symptoms is related to the Veteran's service-connected PTSD, and which symptoms were related to her nonservice-connected disabilities, notwithstanding the examiner's statement that it is possible to differentiate what symptoms are attributed to each diagnosis.  

Additionally, the Board finds that, liberally construed, the Veteran's July 2012 statement in support of claim indicates a possible worsening of her disability picture following the June 2012 VA examination.  In that regard, VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Based on the foregoing, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  In addition, the Veteran has indicated that she is currently seeking treatment for her PTSD.  See July 2012 statement in support of claim.  On remand, the AOJ should attempt to acquire any outstanding treatment records.

Finally, the Board finds that the Veteran has raised the issue of entitlement to TDIU.  As stated above, the Veteran indicated that she is unable to obtain substantially gainful employment because of her service-connected PTSD.  See February 2012 statement in support of claim.  Additionally, in February 2012 the Veteran filed a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability due to her service-connected acquired psychiatric disorder.  As such, the AOJ should develop the issue of TDIU on remand in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the above development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders, including the frequency, severity, and duration of such symptomatology.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Additionally, after completing the above development, the AOJ should obtain a VA opinion, by a vocation or similar specialist, with respect to the issue of TDIU.  The claims file should be made available to the examiner.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist.

The specialist should assess the effect of the Veteran's service-connected disability on her ability to secure (obtain) and follow (maintain) substantially gainful employment based on her functional impairment.  The specialist should review the relevant evidence in the claims folder, to include any prior VA medical examinations, and statements of functional impairment in the course of rendering any opinion.

The specialist should consider the Veteran's education, special training, and previous work experience, but should not consider her age or the effect of any nonservice-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's history and the relevant medical science as applicable to the claim.

4.  In the event that the Veteran does not report for the scheduled examination(s), documentation should be obtained which shows that notice scheduling the examination was sent to her last known address and to her representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5. The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the above development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




